Citation Nr: 1340756	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Virtual VA claims file has been reviewed.  

At the Veteran's March 27, 2013 hearing before the undersigned, he presented testimony on the issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  However, the Veteran did not perfect a timely appeal on this issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304 (2013).  This was a specific determination made by the RO.  As such, this issue is not before the Board for a merits decision.  Nonetheless, this issue has been raised by the record and the Judge accepted testimony as a courtesy in lieu of a claim.   

Additionally, in a July 2010 statement, the Veteran reported that he cannot work due to his service-connected disabilities; thus a TDIU claim is raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record).   This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The claims for an increased rating for PTSD and entitlement to TDIU are referred to the AOJ for appropriate action.  



FINDING OF FACT

On March 27, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of entitlement to service connection for bilateral hearing loss is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection of bilateral hearing loss by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, at the time of the scheduled March 27, 2013 Travel Board hearing before the undersigned, the appellant's authorized representative indicated that the appellant had stated his desire to withdraw his appeal of his claim of entitlement to service connection for bilateral hearing loss.  The Veteran also submitted a written confirmation of his intent to withdraw this claim on that date.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


